¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its January 8, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Petitioner's motion for extension of time to file a petition for review is denied and therefore the petition for review is dismissed as untimely.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE